Mayham, J.
The defendant raises three preliminary objections to this writ, and insists that it should be quashed: (1) Because the application for it was not made within 30 days after service upon the relator by the comptroller of notice of settlement of the tax in question. (2) Because the paper upon which the motion for the writ was made, and notice of motion for the writ, were not served upon the comptroller eight days before the making of the motion. (8) That the writ of certiorari should not have been issued in this case, because the determination sought to be reviewed could be adequately reviewed by an appeal to a board of state officers consisting of the secretary of state, attorney general, and state treasurer, under the provisions of section 1 of chapter 361 of the Laws of 1881.
The first point made by the defendant for the quashing of this writ, because the application therefor was not made within 30 days after the notice of the assessment, is under the provisions of section 17, e. 501, of the Laws of 1885. The part of that section to which our attention is directed upon this point reads as follows: “See. 17. No writ of certiorari to review the determination and settlement of the comptroller as to the amount of capital used within the state by any corporation, joint-stock company, or association, and as to the tax and penalty to be paid thereon, shall be granted, except application therefor be made within thirty days after service upon such corporation, joint-stock company, or association, by the comptroller, of notice of such settlement.” This statute is mandatory, and if it affirmatively appears in the *861case that the notice by the comptroller of the settlement of this tax had been served on the relator more than 30 days before the application of the relator for this writ, and that difficulty is not waived, we think the objection fatal to these proceedings. The notice is set out in that case, and bears date on the 3d of September, 1890. The only proof of the service of this notice is found in the petition and return, wherein it is alleged that it was served on the 3d of September, 1890. But, as its allegation is positively made in the return, it must be taken as establishing the time of the service of the notice. The return to the writ must be taken as conclusive, and acted upon as true. People v. Board of Fire Com'rs, 73 N. Y. 437. The relator in the brief of counsel on this argument states that, upon receiving the notice of September-3, 1890, it applied to a justice of this court for a writ of certiorari to review this assessment, and complied with the requirement of the statute, by paying into the treasury the amount of tax and giving the undertaking required by section 17 of chapter 501 of the Laws of 1885, and that such application was denied without prejudice under the authority of People v. Wemple, 11 N. Y. Supp. 246. The case discloses the payment of the tax into the treasury on the 20th of September, 1890, and the execution, approval, and deposit in the office of the treasurer of the bond required by statute on that day; but it contains no reference to an application for a certiorari, or an order denying it without prejudice, at that time. If these facts appeared in this case, it might be said with much force that such application within the time answered this requirement of section 17 Of chapter 501 of the Laws of 1885, and that the denial of the motion without prejudice on that application left that application to stand as a substantial compliance with that requirement in that action. But the record, as we find it, shows no application for a writ of certiorari until the 9th of January, 1891, a period of 121 days from the service of the notice by the comptroller of the settlement of this tax; aud upon this record the court must proceed in the determination of the question raised by the defendant on this point, and, unless the comptroller can and has waived this objection by his return to the writ without objection, we do not see how it can be sustained. The defendant raises another preliminary objection to-this writ,—that the papers upon which it was granted were not served on the comptroller eight days before the application thereof. The case is silent upon this subject, but the stipulation of the attorneys of the respective parties does not embrace any proof of service of such papers, and that stipulation purports to refer to all of the papers on file in the clerk’s office, “and the whole thereof.”' We are therefore to assume that all the papers are before us, and, as they contain no proof of service on the comptroller either of a notice of the application for this writ, or of the papers upon which the application is found, that no such service was made.
Section 17 of chapter 501 of the Laws of 1885, after providing for the time-within which a writ of certiorari must be applied for, as we have quoted, proceeds as follows: “iSTor shall any such writ be granted except the papers upon which motion therefor is to be made, including notice of motion, shall have been served upon the comptroller at least eight days before such motion.” Unless the effect of the provision, above quoted is qualified or modified by the provisions of sections 19 and 20 of chapter 463 of the Laws of 1889, then the service of the notice and papers as prescribed by the provisions of section 17, above quoted-, is a'prerequisite which must be complied with to-confer jurisdiction upon the judge to whom the application is made, and without such service, and proof thereof before him, he would be wholly without jurisdiction to make the order for or grant the writ. Upon both of the points raised by the defendant under the provisions of section 17 of chapter 501 of the Laws of 1885, there has been a failure on the part of the relator; and unless such omission has been waived by the defendant in the steps subsequently taken by him, or the effect of section 17, above quoted, is so modified by chapter *862463 of the Laws of 1889 as to render a strict compliance with its provisions unnecessary, this writ cannot be sustained. Did the defendant, by making return 'to this writ, waive the objection as to the time of service, and the necessity of service, of notice of papers, eight days before the application for the same, as required by section 17, c. 501, of the Laws of 1885? The comptroller in this proceeding represents the people of the whole state, who are presumed to be interested in the question of taxation for state purposes. He is a statutory officer, charged with certain statutory powers and duties, and is limited in the exercise of his official functions to the discharge of his delegated authority. He cannot, like an individual, waive any of the statutory requirements, nor relieve the relator from any burden that the law casts upon it. It is by virtue of the statute that the relator is permitted to review the action of the comptroller by certiorari, and its proceedings in making that review are regulated by, and must be conducted in accordance with, these statutory provisions, and not under or in virtue of any waiver expressed or implied by the comptroller, who is in like manner bound by the statute. In the case of People v. Connor, 46 Barb. 333, it was held that the commissioners of highways could not, on appeal from their determination in laying out a highway, waive the oath of the referees appointed by the county judge on such appeal; and the court, in discussing that case, use this language: “Besides, the parties to these proceedings had no right to waive such irregularity as this omission of the referee to be sworn. The whole town had an interest in the proposed highway, and had a right to require the proceedings should in all material respects conform to the requirements of the statute, which in effect declares that until the referees are sworn they are incompetent to do any other act as referees. It was an act necessary to give them-jurisdiction to proceed in the discharge of their duties, the omission of which rendered all their acts coram non judice and void. ” This case is cited with approbation' in People v. Town-Clerk, 29 Hun, 216. In this case, parties claiming-to be aggrieved by the assessment of land damages by commissioners appointed by the county judge in laying out a highway took proceedings to have a reassessment before a jury of an adjoining town, and for that purpose served a notice on the town-clerk 3 days before the hearing, whereas the statute required a service on the town-clerk 10 days before the drawing of the jury, and on the opposing party within 3 days after service on the town-clerk. The notice was in fact served on the commissioners of highways, who in that case were the opposing parties, but one day before the time fixed for drawing the jury. On the hearing before the jury the commissioners of highways appeared by counsel, and were heard before the jury. The question of the sufficiency of these-notices came before the court on certiorari to review the proceedings, and it was claimed that the commissioners by appearing had waived the statutory-time of service. But the court held that “the notice is a prerequisite to the acquisition of jurisdiction over the subject-matter. Jurisdiction cannot be' conferred by voluntary appearance of the commissioners of highways upon a' readjustment when no proper notice has been served upon them.” ■ It is quite apparent that the comptroller in this case had no power to waive-the time within which the writ must be applied for, or- the service of notice and papers,required by section 17 of the Laws, of 1885; and if this is so, then the granting of the order for this writ, and allowance of the writ itself, was without-' jurisdiction, and all the proceedings under it to review the act of the comptroller would be void. 1
The learned attorney general raises another preliminary question which he-insists is decisive of this certiorari under the provisions of chapter 361 of the Laws of 1881. By section 1 of this chapter the comptroller, if not satisfied with the valuation returned by the corporation or joint-stock company to the' comptroller, “is authorized and empowered to make a valuation thereof, and to settle the accounts upon the. value so made by him, for the tax, penalties, *863and interest due to the state thereon, and any association, corporation, or joint-stock company dissatisfied with the account so settled may within ten days appeal therefrom to a board consisting of the secretary of state, attorney general, and state treasurer, which board on such appeal shall affirm or correct the account so settled by the comptroller, and the decision of said board shall be final.” This act was amended by chapter 151 of the Laws of 1882, and again by chapter 501 of the Laws of 1885. The last amendment added to the act as amended by chapter 151 of Laws 1882 nine sections, from 11 to 19, both inclusive; but the provisions of section 1 of chapter 361, above quoted, are nowhere repealed. By section 2122 of the Code of Civil Procedure it is provided that “a writ of certiorari cannot be issued where the determination can be adequately reviewed by an appeal to a court or some other body of officers.” As we have seen, section 1 of chapter 361 of the Laws of 1881 expressly provides a board of officers before whom the assessment and statement of tax against the corporations in this class of cases can be adequately reviewed, and a final determination had thereon. By chapter 463 of the Laws of 1889, two more sections were added to chapter 501 of the Laws of 1885, being section 19 and section 20. By section 19 it is provided, among other things, that a comptroller may at any time revise and readjust an assessment made by himself or any predecessor for taxes arising under this act, or any act of which this is an amendment, and upon proof resettle the same. Section 20 provides that the action of the comptroller upon any application for a settlement or revision may be reviewed upon the law or facts upon certiorari by the supreme court at the instance of either party. The relator applied to the comptroller for a readjustment of this tax, and the comptroller refused to change the assessment after entertaining the application. This we think brought the case within the provisions of chapter 463 of the Laws of 1889, and took the case out of the operation of section 1 of the Laws of 1881, c. 361, and the consequent prohibition embraced in section 2122 of- the Code, and that a certiorari will lie, and the relator is not compelled to prosecute the review before the board of state officers under the provisions of chapter 361 of the Laws of 1881. As we have seen, sections 19 and 20 of the act of 1889, added to chapter 361 of the Laws of 1881, provide that the comptroller may readjust the tax at any time, and that would authorize such readjustment after the expiration of the time limited by section 17 of the act of 1885. It would seem to follow, therefore, that the provisions of that section did not apply to the certiorari provided for in section 20 of the act of 1889. If this construction is correct, then the relator is regular, and may review this assessment in this proceeding.
This brings us to the consideration of the question upon the merits. By the statute the comptroller is authorized and empowered to ascertain, fix, and determine the amount of capital employed within the state, and to settle an account for the taxes and penalties due the state thereon. This, it seems to me, he has done in this case, by aggregating the average balance kept on deposit in the state, the amount of annual rent paid for premises occupied by the petitioner in this state, and the annual amount of salaries paid to officers in the state. It is difficult to see why the capital so used and kept in this state is not employed here. It is true that the case discloses that the chief operations of the company were in Panama, but the deposit of money in a bank may be, and ordinarily is, employing it there, and so with paying it out for salaries and rents; and, in the absence of any explanation, it would seem to follow that the comptroller was justified in holding that it was employed in this state. The comptroller, in the determination of this question, was called upon to ascertain as a fact the amount of capital so employed, and his determination upon that subject, when reviewed, stands in some respects like the verdict of a jury, and should not be set aside except upon reasons that would justify the court in setting aside a verdict as against evidence. Code *864Civil Proc. § 2140. The rule seems well settled upon authority that upon the review of assessments the decision of a public officer charged with the duty of determining the value of property for the purpose of assessment and taxation will not be set aside unless it clearly and conclusively appears that the valuation was erroneous. People v. Tax Com'rs, 99 N. Y. 154, 1 N. E. Rep. 401; People v. Davenport, 91 N. Y. 574; People v. Commissioners, 4 N. Y. Supp. 41; People v. Commissioner, 104 N. Y. 240, 10 N. E. Rep. 437. While most of these cases relate to the appraisement of value, yet there is no apparent reason why the same rule should not obtain where the officer is charged with the duty of determining whether or not property within his jurisdiction is or is not taxable, especially when he is charged with the duty of determining that question. On the whole, we see no reason upon the merits for reversing the determination of the comptroller, and the same is therefore affirmed, with $50 costs and disbursements.